Citation Nr: 0014963	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  97-06 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of left shoulder repair, including 
bicep tendon with scar on anterior aspect (minor).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1955.

The current appeal arose from an October 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The RO denied entitlement to an 
evaluation in excess of 10 percent for postoperative 
residuals of left shoulder repair, including bicep tendon 
with scar on anterior aspect, determined that continued 
entitlement to a permanent and total disability rating for 
pension purposes was warranted, and denied entitlement to 
special monthly pension by reason of being in need of regular 
aid and attendance or on account of being housebound.

In June 1997 the RO, in pertinent part, affirmed the denial 
of entitlement to special monthly pension by reason of being 
in need of regular aid and attendance, but granted 
entitlement to special monthly pension at the housebound 
rate.

In October 1999 the RO granted entitlement to special monthly 
pension by reason of being in need of regular aid and 
attendance.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board finds that the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for his 
left shoulder disability is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected left shoulder disability (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased 
evaluation for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The RO has assigned a 10 percent evaluation for the service-
connected disability of the left shoulder under diagnostic 
code 5201, referable to limitation of motion of an arm; and 
under diagnostic code 5305, referable to flexor muscle groups 
of an elbow.

The Board notes that the veteran has not been afforded the 
benefit of a contemporaneous VA examination.  He was last 
formally examined as to the nature and extent of severity of 
his service-connected left shoulder disability in 1986.  A 
comprehensive examination would materially assist in the 
adjudication of his appeal.

The Board notes that the record shows the veteran has been 
awarded disability benefits from the Social Security 
Administration.  The records pertaining to this grant of 
benefits is not on file.  These records may contain 
additional medical information pertaining to the nature and 
extent of severity of the veteran's left shoulder disability 
and should be obtained and associated with the claims file.

The Court has held that where the evidence does not 
adequately evaluate the current state of the disability, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 629, 632 
(1992)).  The Court has further held that where a diagnostic 
code provides for compensation benefits based solely upon 
limitation of motion, as in the veteran's case wherein 
diagnostic code 5201 has been applied, the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999) must also be considered, 
and examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991);  38 C.F.R. § 3.103(a) (1999), the 
Board will not decide the issue certified for appellate 
review pending a remand of the case to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The RO should 
contact the veteran and request that he 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may have 
additional records referable to treatment 
of his left shoulder disability.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been obtained.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim as well 
as the records relied upon concerning 
that claim.  If records pertaining to 
such claim and medical evidence utilized 
in processing such claim are not 
available, that fact should be entered in 
the claims file.

3.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of the veteran's 
service-connected postoperative residuals 
of left shoulder repair, including bicep 
tendon with scar on anterior aspect.  The 
claims file, copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination 
report in this regard.  Any further 
indicated special studies should be 
conducted.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the veteran's service-
connected left shoulder disability in 
light of the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59.  It is requested that 
the examiner provide explicit responses 
to the following questions:

(a) Does the service-connected left 
shoulder disability involve only the 
joint structure, or does it also 
involve the muscles and nerves?

(b) Does the service-connected left 
shoulder disability cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of 
these manifestations on the ability 
of the veteran to perform average 
employment in a civil occupation?  If 
the severity of these manifestations 
cannot be quantified, the examiner 
must so indicate.

(c) With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected disability, the presence or 
absence of changes in condition of 
the skin indicative of disuse due to 
the service-connected left shoulder 
disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due 
to pain attributable to the service-
connected left shoulder disability.

(d) The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems 
that have an impact on the functional 
capacity affected by the service-
connected left shoulder disability, 
and if such overlap exists, the 
degree to which the nonservice-
connected problems creates functional 
impairment that may be dissociated 
from the impairment caused by the 
service-connected left shoulder 
disability.  If the functional 
impairment created by the nonservice-
connected problem cannot be 
dissociated, the examiner should so 
indicate.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 10 percent for 
the left shoulder disability with 
application of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The RO should also document its 
consideration of the applicability of the 
criteria under 38 C.F.R. § 3.321(b)(1) 
(1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




